Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1)	The following is an examiner’s statement of reasons for allowance:
	Miyasaka et al (US 2018/0141390, WO 2016/182076) discloses providing a groove bottom of a circumferential groove in a tire tread with projections wherein each projection defines an angle theta = 5 to 30 degrees (apex angle = 10 to 60 degrees) to increase contrast between the contact surface of the tread and the groove of the tread / enhance visibility [FIGURES 3, 4A, 33, paragraphs 31-32, 85, 158].  Miyasaka et al fails to teach providing protrusions on the bottom surface, curved surfaces and side surfaces of a groove and either decreasing the height of the protrusions in order from the bottom surface, curved surfaces and side surfaces [claim 1] or increasing the interval of the protrusions in order from the bottom surface, curved surfaces and side surfaces
[claim 7].
	The prior art including Miyasaka et al (US 2018/0141390 / WO 2016/182076), 
Paturle (US 2009/0218019), Cambon et al (US 2017/0066292), Kogure et al (US 5,370,167), Buresh (US 2011/0125465), Japan 105 (JP 58-134105 U) and Iwabuchi #1 (US 2017/0246917 or WO 2016/067854) fail to render obvious each apex angle being 26 degrees and either decreasing the height of the protrusions in order from the bottom surface, curved surfaces and side surfaces [claim 1] or increasing the interval of the protrusions in order from the bottom surface, curved surfaces and side surfaces [claim 7] in combination with the remaining claimed subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 29, 2022